DETAILED ACTION
	Claims 1-38 and 41-42 are currently pending. Claims 39-40 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in section “The Claims” in the response filed 12/26/2021 with respect to claims 1-38 and 41-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 41 is objected to because of the following minor informality: in claim 41, “wherein the the classification” appears as if it should read “wherein the classification” or equivalent.
Claim 41 reads according to this corrected interpretation for the purpose of examination below.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a transceiver unit configured to communicatively couple with a vehicle” in claims 1 and 20 (See paragraph [0015] in the specification);
“a navigation unit associated with the navigable physical property, wherein the navigation unit is configured to: determine, based on communications with the vehicle via the transceiver unit, whether the vehicle should be enabled to navigate the navigable physical property; in accordance with the determination that the vehicle should be enabled to navigate the navigable physical property, communicate, via the transceiver unit, one or more of instructions and data that enable the vehicle to navigate the navigable physical property; receive, from the radar sensor and via the transceiver unit, vehicle sensor data relating to one or more objects detected by the radar sensor, the vehicle sensor data usable to identify a location or movement of the one or more objects relative to a position of the vehicle, and including a radar sensor based 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards  recites the limitation "the one or more objects" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 is interpreted as if it reads “the vehicle sensor data including a radar sensor based classification of one or more objects into a stationary obstacle and at least one of a moving vehicle or pedestrian and a location relating to the one or more objects detected by the radar sensor” for the purpose of examination below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-10, 13-14, 16-17, 20-29, 32-33, 35-36, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen (US 2018/0020326 A1), in view of Moghe (US 2018/0299274 A1) and Kentley (US 2017/0132934 A1).

Regarding claim 1, Gillen discloses a navigation device associated with a navigable physical property (In paragraph [0043] and fig. 2, Gillen discloses a mapping computing entity 110 configured to store and/or provide information/data indicative of various locations within a corresponding facility) for which navigation instructions or data are not publicly accessible by a vehicle navigation system (In paragraph [0088], Gillen discloses that the map information/data stored in the mapping computing entity 110 may be privately stored, such that only authorized personnel are granted access to at least a portion of the map information/data), comprising: 
a transceiver unit configured to communicatively couple with a vehicle (In paragraph [0047] and fig. 2, Gillen discloses one or more communications interfaces 320 included as part of the mapping computing entity 110 for communicating with various computing entities such as vehicles 100); and 
a navigation unit associated with the navigable physical property (In paragraphs [0048]-[0050] and fig. 2, Gillen discloses the processing element 305, non-volatile memory 310, and volatile memory 315 included as part of the mapping computing entity 110 which are capable of performing steps or operations according to embodiments of the present invention, where the examiner understands the processor and memory of mapping computing entity 110 to function as the navigation unit; see also paragraph [0043] and fig. 2, where Gillen discloses a mapping computing entity 110 configured to store and/or provide information/data indicative of various locations within a corresponding facility), wherein the navigation unit is configured to: 
determine, based on communications with the vehicle via the transceiver unit, whether the vehicle should be enabled to navigate the navigable physical property (In paragraph [0088], Gillen 
in accordance with the determination that the vehicle should be enabled to navigate the navigable physical property, communicate, via the transceiver unit, one or more of instructions and data that enable the vehicle to navigate the navigable physical property (In paragraph [0088], Gillen discloses that the map information/data for a particular facility may be provided from the mapping computing entity 110 to, for example, a vehicle 100 upon receipt of authorization information/data; see also paragraph [0090] where the mapping computing entity 110 may be configured to provide map information/data only to authenticated users, thereby limiting distribution of the map information/data).
Gillen does not explicitly disclose a vehicle navigation system, comprising: a transceiver unit configured to communicatively couple with a vehicle including a radar sensor; and
wherein the navigation unit is configured to: receive, from the radar sensor and via the transceiver unit, vehicle sensor data relating to one or more objects detected by the radar sensor, the vehicle sensor data usable to identify a location or movement of the one or more objects relative to a position of the vehicle, and including a radar sensor based classification of the one or more objects into a stationary obstacle and at least one of a moving vehicle or pedestrian; and
update, based on the classification of the one or more objects in the vehicle sensor data, the one or more of instructions and data that enable the vehicle to navigate the navigable physical property safely in a way appropriate with the classification and avoid the one or more objects.

wherein the navigation unit is configured to: receive, from the radar sensor and via the transceiver unit, vehicle sensor data relating to one or more objects detected by the radar sensor (In paragraph [0047], Moghe teaches that in step 502 of the map update logic, the RSU receives data or telemetry from one or more vehicles, including information from a radar, and in step 504, “the RSU processes the data or telemetry to detect one or more objects and one or more characteristics (e.g., location, size, color, movement, etc.) of those one or more objects”; see also paragraph [0026], where Moghe teaches that the sensor data 336 is “received wirelessly from respective vehicles via network interface 339” where the examiner understands the network interface 339 to function as the transceiver unit), the vehicle sensor data usable to identify a location or movement of the one or more objects relative to a position of the vehicle (In paragraph [0047], Moghe teaches that in step 502 of the map update logic, the RSU receives data or telemetry from one or more vehicles, including information from a radar, and in step 504, “the RSU processes the data or telemetry to detect one or more objects and one or more characteristics (e.g., location, size, color, movement, etc.) of those one or more objects”; the examiner understands that the detailed map is used by the autonomous vehicle to navigate, where the vehicle must understand its position relative to the position of objects on the map in order to avoid a collision; see also paragraph [0021], where Moghe discloses that the highly detailed 3D map 236 may include objects, buildings, signs, and real time traffic information); and

Moghe is considered to be analogous to the claimed invention, as both pertain to a remote unit providing navigation support to an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement updating map data from the received sensor data of vehicles for later distribution as taught by Moghe with the navigation device of Gillen, as doing so prevents each individual vehicle from updating and storing its own map, reducing the piecemeal processing needed otherwise. Having the navigation device update its internal map based on the sensor data of several vehicles at once, and having the navigation device update, store, and send out one map to a plurality of vehicles operating in the local area is advantageous in that it allows every vehicle in the plurality of vehicles to be aware of a detected obstacle after being detected by once, instead of where each vehicle would need to detect the obstacle and update its internal map data on its own.
The combination of Gillen and Moghe does not explicitly disclose wherein the navigation unit is configured to: receive the vehicle sensor data including a radar sensor based classification of the one or more objects into a stationary obstacle and at least one of a moving vehicle or pedestrian; and
update, based on the classification of the one or more objects in the sensor data, the one or more of instructions and data that enable the vehicle to navigate the navigable physical property safely in a way appropriate with the classification and avoid the one or more objects.

update, based on the classification of the one or more objects in the sensor data, the one or more of instructions and data that enable the vehicle to navigate the navigable physical property safely in a way appropriate with the classification and avoid the one or more objects (In paragraph [0068], Kentley teaches that planner 364 generates numerous trajectories, evaluates the trajectories based on at least the location of the autonomous vehicle against relative locations of external dynamic and static objects, and selects an optimal trajectory based on a variety of criteria over which to direct the autonomous vehicle in way that provides for collision-free travel; see also where planner 364 may transmit steering and propulsion commands (as well as decelerating or braking commands) to motion controller 362).
Kentley is considered to be analogous to the claimed invention in that they both pertain to using radar sensor data to classify detected objects, and subsequently alter the autonomous vehicle’s trajectory based on the classifications. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kentley with the navigation device of Gillen and Moghe, where classifying detected objects is a well understood practice 

Regarding claim 2, Gillen discloses wherein the instructions and data indicate a route that enables the vehicle to navigate the navigable physical property (In paragraph [0100], Gillen discloses that mapping computing entity 100 may be configured to determine a recommended route between a current location of, for example, a vehicle 100 and a desired destination).

Regarding claim 3, Gillen discloses wherein the instructions and data include GPS data that enables the vehicle to navigate the navigable physical property (In paragraph [0096], Gillen discloses that the mobile computing entity 105 may be required to have a specific software application installed thereon and configured to parse the received map information/data; for example, the mapping software may be configured for outdoor (e.g., GPS-based) navigation; see also paragraph [0054] where a vehicle 100 is considered one embodiment of a mobile computing entity 105).

Regarding claim 4, Gillen discloses wherein the instructions and data include at least one geofence (In paragraph [0062], Gillen discloses the facility may include geofenced areas; see also paragraph [0090] where Gillen discloses that the mapping computing entity 110 may communicate map 

Regarding claim 5, Gillen discloses wherein the instructions and data include operating instructions for the vehicle while the vehicle is traveling within the at least one geofence (In paragraph [0090], Gillen discloses that the mapping computing entity 110 may communicate map information/data corresponding to a particular facility when a mobile computing entity 105 is located within a particular geographical area, for example, within a defined geofenced area; see also paragraph [0054] where a vehicle 100 is considered one embodiment of a mobile computing entity 105).

Regarding claim 6, Gillen discloses wherein the instructions and data include a destination for the vehicle within boundaries of the navigable physical property (In paragraph [0100], Gillen discloses that mapping computing entity 100 may be configured to determine a recommended route between a current location of, for example, a vehicle 100 and a desired destination; see also paragraph [0099] where the desired destination is a desired interior address or desired destination address within the facility).

Regarding claim 7, Gillen discloses wherein the destination is based on at least one of an identity of the vehicle, an identity of an occupant, and an identity of a package being delivered (In paragraph [0101], Gillen discloses that the mapping computing entity 110 may receive information/data identifying a desired destination for the computing entity, such as a vehicle 100; a desired destination address may be identified by, for example, a mobile device user’s name (e.g., John Smith), a scanned destination location (e.g., a delivery destination for a shipment/item) or transmitted destination location from a 

Regarding claim 8, Gillen discloses wherein the vehicle is geotagged upon entering the navigable physical property (In paragraph [0124], Gillen discloses that when mobile computing entity 105 first enters a facility, a location device 400 may detect the presence of mobile computing entity 105 and may transmit the location and/or identity of itself and the mobile computing entity 105 to mapping computing entity 110).
Note, as defined by the applicant in the specification in paragraph [0022], a person having ordinary skill in the art before the time of filing would understand geotagging to be “a process of adding geographic identification metadata, such as GPS coordinates, to various media, objects, and/or vehicles.”

Regarding claim 9, Gillen discloses wherein the vehicle is tracked by the navigation unit (In paragraph [0124], Gillen discloses that as the mobile computing entity 105 moves within the facility, the first location device 400 may handoff communications with the mobile computing entity 105 to a second location device 400, and accordingly, the mapping computing entity 110 may thereby be configured to monitor the location of the mobile computing entity 105 within the facility; where the examiner understands the processor and memory which perform the functions of mapping computing entity 110 to be the navigation unit).

Regarding claim 10, Gillen discloses wherein the communications with the vehicle include a security key (In paragraph [0088], Gillen discloses that the map information/data for a particular facility may be provided from the mapping computing entity 110 to, for example, a vehicle 100 upon receipt of 

Regarding claim 13, Gillen discloses wherein the vehicle is an autonomous vehicle (In paragraph [0035], Gillen discloses that the vehicle 100 may be unmanned).

Regarding claim 14, Gillen discloses wherein the instructions and data in the navigation unit is updated based on sensors located on the vehicle (In paragraph [0111], Gillen discloses that the recommended route may be dynamically determined by mapping computing entity 110, such that the recommended route may change if the mobile computing entity 105 is determined to move off the recommended route, and in paragraph [0054] Gillen discloses that a vehicle 100 is considered one embodiment of a mobile computing entity 105; see also fig. 1 and paragraphs [0036] and [0037], where Gillen discloses an information/data collection device 130 on vehicle 100, including location sensors 120, and paragraph [0039] where location sensors 120 obtain location information/data of the vehicle 100 and are in communication with the mapping entity 110, the information/data collection device 130, and mobile computing entity 105; in one embodiment, the examiner understands that Gillen discloses the vehicle sensors to be able to make the determination that the vehicle has moved off the recommended route, where the route is subsequently changed by mapping computing entity 110).

Regarding claim 16, Gillen discloses wherein the navigable physical property includes at least one beacon (In paragraph [0067] and fig. 4, Gillen discloses one or more location devices 400 located within a facility; see also paragraph [0046] where the location devices 400 are referred to as proximity 

Regarding claim 17, Gillen discloses wherein the at least one beacon transmits a radio frequency signal (In paragraph [0068], Gillen discloses that the location devices 400 may be configured to broadcast location information/data wirelessly via radio transmission (e.g., Wi-Fi, Bluetooth®, BLE, and/or the like); see also paragraph [0046] where the location devices 400 are referred to as proximity beacons 400 or paragraph [0074] where a master location device 400 is referred to as a master beacon 400).

Regarding claim 20, Gillen discloses a method of operating a navigation device associated with a navigable physical property (In paragraph [0043] and fig. 2, Gillen discloses a mapping computing entity 110 configured to store and/or provide information/data indicative of various locations within a corresponding facility) for which navigation instructions or data are not publicly accessible by a vehicle navigation system (In paragraph [0088], Gillen discloses that the map information/data stored in the mapping computing entity 110 may be privately stored, such that only authorized personnel are granted access to at least a portion of the map information/data), comprising: 

a navigation unit associated with the navigable physical property (In paragraphs [0048]-[0050] and fig. 2, Gillen discloses the processing element 305, non-volatile memory 310, and volatile memory 315 included as part of the mapping computing entity 110 which are capable of performing steps or operations according to embodiments of the present invention, where the examiner understands the processor and memory of mapping computing entity 110 to function as the navigation unit; see also paragraph [0043] and fig. 2, where Gillen discloses a mapping computing entity 110 configured to store and/or provide information/data indicative of various locations within a corresponding facility), wherein the navigation unit is configured to: 
determine, based on communications with the vehicle via the transceiver unit, whether the vehicle should be enabled to navigate the navigable physical property (In paragraph [0088], Gillen discloses that the map information/data for a particular facility may be provided from the mapping computing entity 110 to, for example, a vehicle 100 upon receipt of authorization information/data; see also paragraph [0090] where the mapping computing entity 110 may be configured to provide map information/data only to authenticated users, thereby limiting distribution of the map information/data); and 
in accordance with the determination that the vehicle should be enabled to navigate the navigable physical property, communicate, via the transceiver unit, one or more of instructions and data that enable the vehicle to navigate the navigable physical property (In paragraph [0088], Gillen discloses that the map information/data for a particular facility may be provided from the mapping computing entity 110 to, for example, a vehicle 100 upon receipt of authorization information/data; see also paragraph [0090] where the mapping computing entity 110 may be configured to provide map 
Gillen does not explicitly disclose a vehicle navigation system, comprising: a transceiver unit configured to communicatively couple with a vehicle including a radar sensor; and
wherein the navigation unit is configured to: receive, from the radar sensor and via the transceiver unit, vehicle sensor data relating to one or more objects detected by the radar sensor, the vehicle sensor data usable to identify a location or movement of the one or more objects relative to a position of the vehicle, and including a radar sensor based classification of the one or more objects into a stationary obstacle and at least one of a moving vehicle or pedestrian; and
update, based on the classification of the one or more objects in the vehicle sensor data, the one or more of instructions and data that enable the vehicle to navigate the navigable physical property safely in a way appropriate with the classification and avoid the one or more objects.
However, Moghe teaches a vehicle navigation system (In fig. 3 and paragraph [0026], Moghe teaches an RSU (road-side unit) 300) comprising: a transceiver unit (In fig.3 and paragraph [0026], Moghe teaches that the TSU 300 includes a network interface 339) configured to communicatively couple with a vehicle (In paragraph [0026], Moghe teaches that the network interface 339 can receive data 334, including sensor data 336 received wirelessly from vehicles) including a radar sensor (In paragraph [0024], Moghe teaches where the vehicle may be equipped with one or more sensors or detection components 244 for detecting objects external to the vehicle, including radar); and
wherein the navigation unit is configured to: receive, from the radar sensor and via the transceiver unit, vehicle sensor data relating to one or more objects detected by the radar sensor (In paragraph [0047], Moghe teaches that in step 502 of the map update logic, the RSU receives data or telemetry from one or more vehicles, including information from a radar, and in step 504, “the RSU processes the data or telemetry to detect one or more objects and one or more characteristics (e.g., 
update, based on the vehicle sensor data, the one or more of instructions and data that enable the vehicle to navigate the navigable physical property and avoid the one or more objects (In paragraphs [0046] and [0047], Moghe teaches the map update logic 332 used by the RSU to update its map based on detected objects from received vehicle sensor data, and that the updated map can then be shared with vehicles; see also paragraph [0013], where Moghe teaches that the detailed maps are used by the vehicles in order to computer where to drive/navigate).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement updating map data from the received sensor data of vehicles as taught by Moghe with the method of operating the navigation device of Gillen, as doing so prevents each individual vehicle from updating and storing its own map, reducing the piecemeal processing needed otherwise. Having the navigation device update its internal map based on the sensor data of several vehicles at once, and having the navigation device update, store, and send out one map to a 
The combination of Gillen and Moghe does not explicitly disclose wherein the navigation unit is configured to: receive the vehicle sensor data including a radar sensor based classification of the one or more objects into a stationary obstacle and at least one of a moving vehicle or pedestrian; and
update, based on the classification of the one or more objects in the sensor data, the one or more of instructions and data that enable the vehicle to navigate the navigable physical property safely in a way appropriate with the classification and avoid the one or more objects.
However, Kentley teaches wherein the navigation unit is configured to: receive the vehicle sensor data including a radar sensor based classification of the one or more objects into a stationary obstacle and at least one of a moving vehicle or pedestrian (In paragraphs [0067]-[0068], Kentley discloses that planner 364 receives perception data from perception engine 366 including an obstacle map specifying static (stationary) and dynamic (moving) objects located in the vicinity of an autonomous vehicle, where perception engine 366 is configured to receive sensor data from one or more sources such as radar data 349a and detect and classify external objects, and, based on the classification of these external objects, the external objects may be labeled as dynamic objects or static objects; see also where examples of external object classifications likely to be labeled as dynamic include, for example, pedestrians and other vehicles); and
update, based on the classification of the one or more objects in the sensor data, the one or more of instructions and data that enable the vehicle to navigate the navigable physical property safely in a way appropriate with the classification and avoid the one or more objects (In paragraph [0068], Kentley teaches that planner 364 generates numerous trajectories, evaluates the trajectories based on at least the location of the autonomous vehicle against relative locations of external dynamic and static 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kentley with the method and navigation device of Gillen and Moghe, where classifying detected objects is a well understood practice in the art of autonomous vehicles. Classifying detected objects is advantageous in that “data about the external object may indicate a typical level of activity and velocity, as well as behavior patterns associated with the classification type” where “the classification type can be used to predict or otherwise determine the likelihood that an external object may, for example, interfere with an autonomous vehicle traveling along a planned path” as suggested by Kentley in paragraph [0047]. Classifying the detected objects provides a more accurate and contextual understanding of the autonomous vehicle’s surroundings, which in turn improves the vehicle’s ability to safely and effectively navigate.

Regarding claim 21, Gillen discloses wherein the instructions and data indicate a route that enables the vehicle to navigate the navigable physical property (In paragraph [0100], Gillen discloses that mapping computing entity 100 may be configured to determine a recommended route between a current location of, for example, a vehicle 100 and a desired destination).

Regarding claim 22, Gillen discloses wherein the instructions and data include GPS data that enables the vehicle to navigate the navigable physical property (In paragraph [0096], Gillen discloses that the mobile computing entity 105 may be required to have a specific software application installed thereon and configured to parse the received map information/data; for example, the mapping software 

Regarding claim 23, Gillen discloses wherein the instructions and data include at least one geofence (In paragraph [0062], Gillen discloses the facility may include geofenced areas; see also paragraph [0090] where Gillen discloses that the mapping computing entity 110 may communicate map information/data corresponding to a particular facility when a mobile computing entity 105 is located within a particular geographical area, for example, within a defined geofenced area; see also paragraph [0054] where a vehicle 100 is considered one embodiment of a mobile computing entity 105).

Regarding claim 24, Gillen discloses wherein the instructions and data include operating instructions for the vehicle while the vehicle is traveling within the at least one geofence (In paragraph [0090], Gillen discloses that the mapping computing entity 110 may communicate map information/data corresponding to a particular facility when a mobile computing entity 105 is located within a particular geographical area, for example, within a defined geofenced area; see also paragraph [0054] where a vehicle 100 is considered one embodiment of a mobile computing entity 105).

Regarding claim 25, Gillen discloses wherein the instructions and data include a destination for the vehicle within boundaries of the navigable physical property (In paragraph [0100], Gillen discloses that mapping computing entity 100 may be configured to determine a recommended route between a current location of, for example, a vehicle 100 and a desired destination; see also paragraph [0099] where the desired destination is a desired interior address or desired destination address within the facility).



Regarding claim 27, Gillen discloses wherein the vehicle is geotagged upon entering the navigable physical property (In paragraph [0124], Gillen discloses that when mobile computing entity 105 first enters a facility, a location device 400 may detect the presence of mobile computing entity 105 and may transmit the location and/or identity of itself and the mobile computing entity 105 to mapping computing entity 110).
Note, as defined by the applicant in the specification in paragraph [0022], a person having ordinary skill in the art before the time of filing would understand geotagging to be “a process of adding geographic identification metadata, such as GPS coordinates, to various media, objects, and/or vehicles.”

Regarding claim 28, Gillen discloses wherein the vehicle is tracked by the navigation unit (In paragraph [0124], Gillen discloses that as the mobile computing entity 105 moves within the facility, the first location device 400 may handoff communications with the mobile computing entity 105 to a second location device 400, and accordingly, the mapping computing entity 110 may thereby be configured to monitor the location of the mobile computing entity 105 within the facility).

Regarding claim 29, Gillen discloses wherein the communications with the vehicle include a security key (In paragraph [0088], Gillen discloses that the map information/data for a particular facility may be provided from the mapping computing entity 110 to, for example, a vehicle 100 upon receipt of authorization information/data; “for example, the user may be required to provide a user name and/or password, and/or other authorization information/data to the mapping computing entity 110 prior to receiving the map information/data for a particular facility” where the examiner understands a password to be one example of a security key).

Regarding claim 32, Gillen discloses wherein the vehicle is an autonomous vehicle (In paragraph [0035], Gillen discloses that the vehicle 100 may be unmanned).

Regarding claim 33, Gillen discloses wherein the instructions and data in the navigation unit is updated based on sensors located on the vehicle (In paragraph [0111], Gillen discloses that the recommended route may be dynamically determined by mapping computing entity 110, such that the recommended route may change if the mobile computing entity 105 is determined to move off the recommended route, and in paragraph [0054] Gillen discloses that a vehicle 100 is considered one embodiment of a mobile computing entity 105; see also fig. 1 and paragraphs [0036] and [0037], where Gillen discloses an information/data collection device 130 on vehicle 100, including location sensors 120, and paragraph [0039] where location sensors 120 obtain location information/data of the vehicle 100 and are in communication with the mapping entity 110, the information/data collection device 130, and mobile computing entity 105; in one embodiment, the examiner understands that Gillen discloses the vehicle sensors to be able to make the determination that the vehicle has moved off the recommended route, where the route is subsequently changed by mapping computing entity 110).

Regarding claim 35, Gillen discloses wherein the navigable physical property includes at least one beacon, wherein the instructions and data instruct the vehicle to operate within the navigable physical property based on signals received from the at least one beacon (In paragraph [0067] and fig. 4, Gillen discloses one or more location devices 400 located within a facility; see also paragraph [0046] where the location devices 400 are referred to as proximity beacons 400 or paragraph [0074] where a master location device 400 is referred to as a master beacon 400), wherein the instructions and data instruct the vehicle to operate within the navigable physical property based on signals received from the at least one beacon (In paragraph [0070], Gillen discloses that the location devices 400 may be configured to provide navigational and/or other information/data to a user of a mobile computing entity 105; see also paragraph [0054] where a vehicle 100 is considered one embodiment of a mobile computing entity 105; see also paragraph [0046] where the location devices 400 are referred to as proximity beacons 400 or paragraph [0074] where a master location device 400 is referred to as a master beacon 400).

Regarding claim 36, Gillen discloses wherein the at least one beacon transmits a radio frequency signal (In paragraph [0068], Gillen discloses that the location devices 400 may be configured to broadcast location information/data wirelessly via radio transmission (e.g., Wi-Fi, Bluetooth®, BLE, and/or the like); see also paragraph [0046] where the location devices 400 are referred to as proximity beacons 400 or paragraph [0074] where a master location device 400 is referred to as a master beacon 400).

Regarding claim 41, Kentley further teaches wherein the classification associated with at least one of the one or more objects in the vehicle sensor data further enables the vehicle to identify the 

Regarding claim 42, Gillen discloses a navigation device associated with a navigable physical property (In paragraph [0043] and fig. 2, Gillen discloses a mapping computing entity 110 configured to store and/or provide information/data indicative of various locations within a corresponding facility) for assisting autonomous vehicles to operate within the navigable physical property (In paragraph [0088], Gillen discloses that the map information/data for a particular facility may be provided from the mapping computing entity 110 to, for example, a vehicle 100 upon receipt of authorization information/data, where the examiner understands that the map information/data assists the vehicle to operate within the facility; in paragraph [0035], Gillen discloses that the vehicle 100 may be unmanned), the navigation device configured to:
determine whether a vehicle is to be enabled to navigate the navigable physical property (In paragraph [0088], Gillen discloses that the map information/data for a particular facility may be provided from the mapping computing entity 110 to, for example, a vehicle 100 upon receipt of authorization information/data; see also paragraph [0090] where the mapping computing entity 110 may be configured to provide map information/data only to authenticated users, thereby limiting distribution of the map information/data); and

Gillen does not explicitly disclose the navigation device configured to: receive vehicle sensor data from a radar sensor of the vehicle, the vehicle sensor data including a radar sensor based classification of one or more objects into a stationary obstacle and at least one of a moving vehicle or pedestrian and a location relating to the one or more objects detected by the radar sensor; and
communicate, based on the classification of the one or more objects, one or more of instructions and data that enable a different vehicle to navigate the navigable physical property safely in a way appropriate with the classification and avoid the one or more objects or navigate the navigable physical property safely in a way appropriate with the classification and arrive at the one or more objects.
However, Moghe teaches the navigation device (In fig. 3 and paragraph [0026], Moghe teaches an RSU (road-side unit) 300) configured to: receive vehicle sensor data from a radar sensor of the vehicle, the vehicle sensor data including a location relating to one or more objects detected by the radar sensor (In paragraph [0047], Moghe teaches that in step 502 of the map update logic, the RSU receives data or telemetry from one or more vehicles, including information from a laser, camera, or radar, and in step 504, “the RSU processes the data or telemetry to detect one or more objects and one or more characteristics (e.g., location, size, color, movement, etc.) of those one or more objects”); and

It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement updating map data from the received sensor data of vehicles for later distribution as taught by Moghe with the navigation device of Gillen, as doing so prevents each individual vehicle from updating and storing its own map, reducing the piecemeal processing needed otherwise. Having the navigation device update its internal map based on the sensor data of several vehicles at once, and having the navigation device update, store, and send out one map to a plurality of vehicles operating in the local area increases the efficiency of the system.
The combination of Gillen and Moghe does not explicitly disclose wherein the vehicle sensor data includes a radar sensor based classification of the one or more objects into a stationary obstacle and at least one of a moving vehicle or pedestrian; and 
wherein the one or more of instructions and data is based on the classification of the one or more objects and enable a vehicle to navigate the navigable physical property safely in a way appropriate with the classification and avoid the one or more objects or navigate the navigable physical property safely in a way appropriate with the classification and arrive at the one or more objects.

wherein the one or more of instructions and data is based on the classification of the one or more objects and enable a vehicle to navigate the navigable physical property safely in a way appropriate with the classification and avoid the one or more objects or navigate the navigable physical property safely in a way appropriate with the classification and arrive at the one or more objects (In paragraph [0068], Kentley teaches that planner 364 generates numerous trajectories, evaluates the trajectories based on at least the location of the autonomous vehicle against relative locations of external dynamic and static objects, and selects an optimal trajectory based on a variety of criteria over which to direct the autonomous vehicle in way that provides for collision-free travel; see also where planner 364 may transmit steering and propulsion commands (as well as decelerating or braking commands) to motion controller 362).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kentley with the navigation device of Gillen and Moghe, where classifying detected objects is a well understood practice in the art of autonomous vehicles. Classifying detected objects is advantageous in that “data about the external object may indicate a typical level of activity and velocity, as well as behavior patterns associated with the .

Claims 11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen, Moghe and Kentley, in view of Hilgers (US 2021/0082287 A1).

Regarding claim 11, note that the examiner interprets the claim as meaning “the navigation unit transmits a notification to another transceiver” where the notification is “of an arrival of the vehicle.”
Gillen discloses wherein the navigation unit transmits a notification to another transceiver (In paragraph [0156], Gillen discloses that computing entities, for example mapping computing device 110, may be configured to generate one or more notifications to various mobile device users).
Although in paragraph [0126] Kentley teaches visually notifying a user of the arrival of the autonomous vehicle via activation of lights with specific patterns, the combination of Gillen, Moghe, and Kentley does not explicitly disclose the transmission of a notification of an arrival of the vehicle to another transceiver.
However, Hilgers teaches a transmission of a notification of an arrival of a vehicle to another transceiver (In paragraph [0040], Hilgers teaches that the user terminal can be configured to receive a wireless message from, for example, a server, and to ascertain therefrom the expectable time of arrival or length of time before the transportation vehicle arrives).
Hilgers is considered to be analogous to the claimed invention, as they pertain to the communication of information between an external server and a transceiver regarding information 

Regarding claim 30, note that the examiner interprets the claim as meaning “the navigation unit transmits a notification to another transceiver” where the notification is “of an arrival of the vehicle.”
Gillen discloses wherein the navigation unit transmits a notification to another transceiver (In paragraph [0156], Gillen discloses that computing entities, for example mapping computing device 110, may be configured to generate one or more notifications to various mobile device users).
Although in paragraph [0126] Kentley teaches visually notifying a user of the arrival of the autonomous vehicle via activation of lights with specific patterns, the combination of Gillen, Moghe, and Kentley does not explicitly disclose the transmission of a notification of an arrival of the vehicle to another transceiver.
However, Hilgers teaches a transmission of a notification of an arrival of a vehicle to another transceiver (In paragraph [0040], Hilgers teaches that the user terminal can be configured to receive a wireless message from, for example, a server, and to ascertain therefrom the expectable time of arrival or length of time before the transportation vehicle arrives).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hilgers in the method and navigation device of Gillen, Moghe, and Kentley, as Gillen already discloses the mapping computing entity 110 being capable .

Claims 12 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen, Moghe, and Kentley, in view of Stolle (WO 2019/170459 A1).

Regarding claim 12, the combination of Gillen, Moghe, and Kentley does not explicitly disclose wherein the vehicle transmits metadata associated with a purpose of the vehicle to the navigation unit.
However, Stolle teaches wherein the vehicle transmits metadata associated with a purpose of the vehicle to the navigation unit (On page 9 of the provided translation, Stolle teaches context metadata generated by a vehicle that may include a number of persons in the vehicle, an identity of the one or more persons, or a navigation destination history, where the examiner understands such context metadata to be associated with the vehicle’s purpose; for example, an identity of the vehicle’s passenger is indicative of the vehicle’s purpose for visiting the property in that it can be used to derive a specific on-property destination for the passenger, or a navigation destination history showing that the vehicle in question always navigates to mail drop-off is indicative of its purpose as a delivery truck).
Stolle is considered to be analogous to the claimed invention as they both pertain to communicating data to provide context for a vehicle to an external entity. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Stolle in the navigation device of Gillen, Moghe, and Kentley, as the use of metadata allows the mapping computing entity 110 to determine the desired destination of the vehicle 

Regarding claim 31, the combination of Gillen, Moghe, and Kentley does not explicitly disclose wherein the vehicle transmits metadata associated with a purpose of the vehicle to the navigation unit.
However, Stolle teaches wherein the vehicle transmits metadata associated with a purpose of the vehicle to the navigation unit (On page 9 of the provided translation, Stolle teaches context metadata generated by a vehicle that may include a number of persons in the vehicle, an identity of the one or more persons, or a navigation destination history, where the examiner understands such context metadata to be associated with the vehicle’s purpose; for example, an identity of the vehicle’s passenger is indicative of the vehicle’s purpose for visiting the property in that it can be used to derive a specific on-property destination for the passenger, or a navigation destination history showing that the vehicle in question always navigates to mail drop-off is indicative of its purpose as a delivery truck).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Stolle in the method and navigation device of Gillen and Moghe, as the use of metadata allows the mapping computing entity 110 to determine the desired destination of the vehicle from context, instead of requiring an explicit address or other location information as a prerequisite to provide a route for the vehicle.

Claims 15 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen, Moghe, and Kentley, in view of Cudak (US 9,031,732 B1).


However, Cudak teaches wherein the instructions and data is deleted from the vehicle upon exiting the navigable physical property (In column 3, lines 55-67, Cudak teaches an autonomous vehicle deleting the navigation data from the memory in response to leaving the specific area).
Cudak is considered to be analogous to the claimed invention as they both pertain to an external entity providing navigational data to a vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Cudak in the navigation device of Gillen, Moghe, and Kentley as deleting the navigation instructions from the vehicle provides the advantage of providing new data if the data source is frequently updated, allowing the vehicle to have a smaller amount of memory on board, or in the interest of protecting the navigation data of a high security area, as Cudak suggests in column 3, lines 55-67.

Regarding claim 34, the combination of Gillen, Moghe, and Kentley does not explicitly disclose wherein the instructions and data is deleted from the vehicle upon exiting the navigable physical property.
However, Cudak teaches wherein the instructions and data is deleted from the vehicle upon exiting the navigable physical property (In column 3, lines 55-67, Cudak teaches an autonomous vehicle deleting the navigation data from the memory in response to leaving the specific area).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Cudak in the method and navigation device of Gillen, Moghe, and Kentley as deleting the navigation instructions from the vehicle provides the advantage of providing new data if the data source is frequently updated, allowing the vehicle to have a .

Claims 18 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen, Moghe, and Kentley, in view of High (US 11,046562 B2).

Regarding claim 18, Gillen discloses wherein the at least one beacon transmits sound (In paragraph [0068], Gillen discloses that the location devices 400 may be configured to broadcast location information/data wirelessly via sound transmission; see also paragraph [0046] where the location devices 400 are referred to as proximity beacons 400 or paragraph [0074] where a master location device 400 is referred to as a master beacon 400).
The combination of Gillen, Moghe, and Kentley does not explicitly disclose wherein the sound transmission is an ultrasonic signal.
However, High teaches wherein the at least one beacon transmits an ultrasonic signal (In column 30, lines 38-55, High teaches an ultrasonic sound beacon that can be detected by a motorized transport unit 102 to determine location information within a facility).
High is considered to be analogous to the claimed invention as they both pertain to beacons for determining location information of mobile units within a facility. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation device of Gillen, Moghe, and Kentley with the teachings of High, as Gillen already discloses that the beacons are capable of broadcasting location information/data wirelessly via sound transmission in paragraph [0068], and choosing an ultrasonic frequency is advantageous as to be outside of the audible range for humans.


The combination of Gillen, Moghe, and Kentley does not explicitly disclose wherein the sound transmission is an ultrasonic signal.
However, High teaches wherein the at least one beacon transmits an ultrasonic signal (In column 30, lines 38-55, High teaches an ultrasonic sound beacon that can be detected by a motorized transport unit 102 to determine location information within a facility).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and navigation device of Gillen, Moghe, and Kentley with the teachings of High, as Gillen already discloses that the beacons are capable of broadcasting location information/data wirelessly via sound transmission, and choosing an ultrasonic frequency is advantageous as to be outside of the audible range for humans.

Claims 19, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen, Moghe, and Kentley, in view of Goldman (US 2019/0354114 A1).

Regarding claim 19, the combination of Gillen, Moghe, and Kentley does not explicitly disclose wherein the instructions and data include a time constraint defining a time period in which the vehicle is permitted to operate within boundaries of the navigable physical property.
However, Goldman teaches wherein the instructions and data include a time constraint defining a time period in which the vehicle is permitted to operate within boundaries of the navigable physical 
Goldman is considered to be analogous to the claimed invention as both pertain to managing the operation of unmanned vehicles via a central system. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Goldman in the navigation device of Gillen, Moghe, and Kentley as doing so allows the system to dynamically change the number of vehicles permitted to operate at once in the facility, based on a predicted amount of traffic, for example, as Goldman suggests in paragraph [0031].

Regarding claim 38, the combination of Gillen, Moghe, and Kentley does not explicitly disclose wherein the instructions and data include a time constraint defining a time period in which the vehicle is permitted to operate within boundaries of the navigable physical property.
However, Goldman teaches wherein the instructions and data include a time constraint defining a time period in which the vehicle is permitted to operate within boundaries of the navigable physical property (In paragraph [0113], Goldman teaches that an operations computing system 300 can communicate data indicative of an activation assignment 375 to an autonomous vehicle 405, where an activation assignment can indicate that the autonomous vehicle is to go online within a particular geographic area at a particular time and/or within a certain time period).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Goldman in the method and navigation device of Gillen, Moghe, and Kentley, as doing so allows the system to dynamically change the number of vehicles .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prasser (US 11,234,004 B2) teaches an autonomous vehicle that performs object detection and classification operations, where the objects of interest can each be classified (e.g., a pedestrian, a bicyclist, unknown objects, other vehicles, a static object, etc.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665